IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Guardianship of:
ELLA NORA DENNY, an incapacitated )             DIVISION ONE
person.                               )
                                                No. 69117-1
RICHARD DENNY and THOMAS                 )      (consol. with No. 69610-6-1) S§ i3g
ANDERSON,                                ]                                    3s*    f't'jl
                                                                              Q~~)

                         Appellants,            UNPUBLISHED OPINION

                    v.

                                                                               U3

OHANA FIDUCIARY CORPORATION,                                                    CO
                                                                                o
FULL GUARDIAN OF THE ESTATE
AND LIMITED GUARDIAN OF THE
PERSON OF ELLA NORA DENNY,

                         Respondent.            FILED: August 1,2016


          Dwyer, J. — This appeal stems from proceedings in the management of

the limited guardianship of Ella Nora Denny. The appellants, one purportedly

acting as Mrs. Denny's "next friend," raise issues regarding nearly every decision
made by the guardianship court since 2012. Finding no error in the superior
court's management of the guardianship or its supervision of the guardian, we

affirm.
No. 69117-1-1 (consol. with No. 69610-6-l)/2


                                               I


      Richard's Petition for Full Guardianship

      In 2009, Richard Denny1 petitioned for guardianship of his mother, Ella

Nora Denny (Mrs. Denny), because Alzheimer's disease had allegedly made her

unable to recall signing conflicting legal documents and placed her at risk of

undue influence. Richard alleged that Mrs. Denny's incapacity was "moderate"

and that she "require[d] full support and assistance in managing her finances

[and] moderate assistance in managing health care and residential issues."
Richard requested a full guardianship of both the person and estate of Mrs.

Denny and desired the appointment of a professional guardian.
       Independent counsel Timothy Austin represented Mrs. Denny in

responding to the guardianship petition filed by Richard. Mrs. Denny selected
Austin because he had previously represented her on other matters. In Mrs.

Denny's response to the guardianship petition, she asked to retain the right to
engage in estate planning, with Austin assisting her. Mrs. Denny did not askto
retain counsel for any other purpose. Mrs. Denny also requested that no
information about the guardianship be shared with her brother Martin Anderson.
       2009 Order Appointing Limited Guardian of the Person and Full Guardian
of the Estate

       On December 17, 2009, the King County Superior Court entered an order

appointing a limited guardian of Mrs. Denny's person and a full guardian of her
estate. Ohana Fiduciary Corporation was appointed as Mrs. Denny's limited

guardian.

         Richard Denny is referred to hereinafter using his first name to avoid confusion.

                                                   -2-
No. 69117-1-1 (consol. with No. 69610-6-l)/3


      The order provides: "The powers of the Guardian and the rights retained,

limitation and restrictions placed on EllaNora Denny shall be as set forth in

Conclusion of Law."

      Conclusion of Law 2.1 provides: "EllaNora Denny is an Incapacitated

Person within the meaning of RCW Chapter 11.88, and a Full Guardian of the

Estate and a Limited Guardian of the Person should be appointed."

       Conclusion of Law 2.2 identifies the rights Mrs. Denny retained after the

guardianship:

               a. Mrs. Denny shall retain the right to make or revoke a will,
       trust or other testamentary device under the direction of competent
       independent counsel. This estate planning may include, but not be
       limited to, gifting and transfer of interests to a family trust.
               b. Mrs. Denny shall retain the right to consent to or refuse
       medical treatment, subject to the conditions set forth herein.
               c. Mrs. Denny shall retain the right to decide who shall
       provide care and assistance, subject to the conditions as set forth
       herein.
                 d. Mrs. Denny shall retain the right to make decisions
       regarding the social aspects of her life, subject to the conditions as
       set forth herein.


(Emphasis added.)

       Consistent with Mrs. Denny's response to the guardianship petition, the

order also expressly terminated Mrs. Denny's right to enter into contracts except

in the furtherance of her estate planning through court-appointed counsel:

                 a. Mrs. Denny shall have the right to enter into contract
       provided it is solely under the advice and direction of competent
       independent counsel and in furtherance of her estate planning.
       Mrs. Denny shall also have the right to appoint someone to act on
       her behalf pursuant [sic] provided such appointment is solely in a
       testamentary devise. In allother areas, Mrs. Denny shall nothave
       the right to enter into a contract.
                 b. Mrs. Denny shall not have the right to sue or be sued
       other than through a guardian.


                                              -3
No. 69117-1-1 (consol. with No. 69610-6-l)/4



               d. Mrs. Denny shall not have the right to buy, sell, mortgage
        or lease property other than through the guardian.

(Emphasis added.)

        Conclusions of Law 2.3, 2.4, 2.5, and 2.6 of the order detail the authority

and responsibilities of the guardian, with express reference to the guardianship

statute, chapter 11.92 RCW. Ohana received "[a]ll of the powers of a Guardian

of the estate pursuant to the provisions of Chapter 11.92 RCW," and "[a]ll of the

powers and responsibilities of a Guardian of the person pursuant to the

provisions of Chapter 11.92 RCW, limited by the language in this Order."
        The order also specified the decision-making standard as follows:

        [T]he guardian shall make reasonable efforts to ascertain EllaNora
        Denny's stated, current and historic preferences and shall give
        significant weight to such preferences. When the competent
        preferences of EllaNora Denny cannot be ascertained, the
        Guardian is responsible for making decisions which are in EllaNora
        Denny's best interest. Adetermination of her best interest shall
        include consideration of her stated preferences, as well as
        consultation with Richard Denny and Marianne Zak [Mrs. Denny's
        daughter].

        Richard's attorney prepared and presented the order establishing the
guardianship for Mrs. Denny on December 17, 2009. Richard and Mrs. Denny
both attended the hearing. No objections were made to entry of the 2009 order.
        Incorrect Letters of Guardianship Issued then Corrected

        For the first 17 months of Mrs. Denny's guardianship, from December 21,

2009 through May 16, 2011, letters of limited guardianship of the person were in
effect. These letters were provided to Mrs. Denny's medical providers during that

time.
No. 69117-1-1 (consol. with No. 69610-6-l)/5


       In December 2010, in response to a request from the guardian, the

superior court authorized the guardian to involve Mrs. Denny's children in her

healthcare as follows:

                  The guardian is hereby authorized to allow Ms. Denny to
       manage her own medical and dental care with the assistance of her
       children, provided that:
                  • The children inform all medical, dental and other care
       providers that there is a guardianship in place . ..
              • The children inform the guardian of each medical, dental or
       other health care appointment, in advance of the day of the
       appointment. . .
                  • At the guardian's discretion if any proposed treatment
       might be detrimental to Ms. Denny's health, the guardian shall
       retain authority to withhold consent for the treatment; and
                  • If the children fail to follow such court direction, the court
       will entertain an order restraining them from further involvement in
       their mother's health care.[2]

       Soon thereafter, Ohana filed its first "Annual Report and Care Plan," which

was approved on March 31, 2011, after notice to Richard and Mrs. Denny. This
report correctly identified Ohana as Mrs. Denny's "limited guardianship ofthe
person," and did not request that the superior court change the scope ofthe
limited guardianship. The March 31, 2011 order directed the clerk ofthe court to
reissue Ohana's letters of guardianship. However, by a drafting error of Ohana's

attorney, it did not specify that letters of guardianship ofthe person should be

limited.

       On June 17, 2011, the letters of guardianship were reissued without

specifying that the guardianship ofthe person was limited. These letters of
guardianship remained in effect for just under 10 months, from June 17, 2011

           2Richard designated this order in his notice ofappeal, filed in October 2012, almost two
years later. Richard also therein designated an order entered March 29, 2012 that "reaffirmed]"
the court's December 17, 2010 order regarding Mrs. Denny's medical care.
No. 69117-1-1 (consol. with No. 69610-6-l)/6


through April 9, 2012. The incorrect letters of guardianship were discovered by

Ohana on or about September 22, 2011. Ohana requested that its attorney

obtain corrected letters of limited guardianship. As the attorney later explained to

the court commissioner,3 because the error was not discovered "until nine

months into the second year," the decision was made to correct the letters at the

next annual review, rather than through an interim report and review. The error

was corrected in the letters of limited guardianship of the person issued April 9,

2012.

         During the 10 months that the incorrect letters of guardianship were in

effect, Ohana's actions fell entirely within the scope of the 2009 order. The

guardian's billing records for June through December 2011 reflect no significant
health care decisions by Ohana, and document the involvement of Mrs. Denny's

children in her health care.

         Attorney Mark Wilson Petitions the Superior Court to Appoint Him to
Represent Mrs. Denny

         In March 2012, attorney Mark Wilson petitioned the superior court to

appoint him to represent Mrs. Denny in responding to the guardian's petition for
approval of the second annual report. Mrs. Denny, pro se, filed a companion
motion to continue the hearing, two declarations, an ex parte motion to shorten

time, and petition for appointment of independent counsel, which appear to have
been prepared by Wilson's firm.

         In response to the petition to appoint Wilson, the superior court ordered an


         3At a hearing on April 27, 2012, the guardian's attorney explained, and took
 responsibility for, the drafting error that led to the incorrect letters of guardianship.
No. 69117-1-1 (consol. with No. 69610-6-l)/7


updated report from the psychologist who evaluated Mrs. Denny in 2009, Renee

Eisenhauer, Ph.D. Dr. Eisenhauer's updated report concluded in pertinent part:

"Ms. Denny's cognitive functioning has deteriorated over the last two and a half

years. . . . She showed greater confusion and impaired problem solving at her

current evaluation than she did at her previous evaluation. Her thinking is

presently more disorganized."

      As requested in the motion to shorten time signed by Mrs. Denny, the

superior court held a hearing on March 23, 2012. Mrs. Denny was confused
about why she was in court and asked whether her son was in trouble. Also
during the March 23, 2012 hearing, Commissioner Velategui observed that Mrs.
Denny did not know who Wilson was, and believed that he was the judge.
       Three days before Mrs. Denny signed multiple documents stating that she
wanted Wilson to represent her, she had signed a notarized statement, directed

to Wilson, which provided:

       I withdraw my authorization for you to act as my attorney.
       You breached your agreement to enter an appearance in my case
       within a retainer of $20,000. You breached your alternate
       agreement to complete a petition to replace the guardian in my
       case within a retainer of $20,000. Having failed to enter an
       appearance or complete a petition to replace the guardian, you
       requested additional funds and charged additional fees.
       Mrs. Denny and Richard were present when the superior court ordered the
updated evaluation by Dr. Eisenhauer and did not object to the designation of Dr.
Eisenhauer or request a different evaluator. Consistent with this, when Dr.
Eisenhauer met with Mrs. Denny on April 3, 2012, she reported that Mrs. Denny
was "agreeable to the evaluation." However, two weeks after consenting to Dr.
No. 69117-1-1 (consol. with No. 69610-6-l)/8


Eisenhauer's evaluation, Mrs. Denny signed a document stating, "I do not agree

to be evaluated by Dr. Eisenhauer. I will only be evaluated by Dr. Gorman."

       After receiving Dr. Eisenhauer's report, Ohana scheduled a hearing on its

motion to dismiss Wilson's petition for May 7, 2012. Although the guardian

served the hearing notice, motion, and proposed order by mail on all notice

parties, including Wilson, Mrs. Denny, and Richard, none of them filed a

response to the guardian's motion or appeared at the hearing.

       On May 16, 2012, the superior court denied Wilson's petition to be

appointed counsel for Mrs. Denny. In unchallenged findings of fact, the superior

court determined that Mrs. Denny's dementia-based cognitive impairments had

worsened since the guardianship order was entered, and that she remained

highly susceptible to undue influence and exploitation by others. The superior
court also found that Mrs. Denny lacked the mental capacity to understand

whether the influence of others was contrary to her best interests or to

understand and remember written documents that she had signed. Finding no

credible admissible evidence that Mrs. Denny wished to retain Wilson, or that she

needed independent counsel other than for estate planning purposes, and further
finding that appointment of additional counsel would require the expenditure of
estate assets with no discernible benefit, the superior court denied Wilson's

petition.

        Richard moved for reconsideration of this order, which was denied on

June 19, 2012. The court also ordered Richard to pay the guardian's fees and

costs associated with responding to his motion. Richard then filed a motion for
No. 69117-1-1 (consol. with No. 69610-6-l)/9


revision, which was denied by Judge Sharon Armstrong on September 7, 2012.

       The Guardian's Second Annual Report is Approved

      The actions undertaken by the guardian between January 1, 2011 and

December 31, 2011 were described in its second annual report, dated March 6,

2012. The guardian's report correctly identified Ohana as Mrs. Denny's "limited

guardian of the person," and did not request that the court change the scope of

the limited guardianship.

       The superior court approved the guardian's second annual report by order

dated March 29, 2012, after notice to Richard, Mrs. Denny, and other notice

parties. Richard did not raise any objections to the report, even though he was
given additional time to respond to it.    Nevertheless, Richard designated the
order as a decision to be reviewed.

       Thomas Anderson Files Pleadings as Mrs. Denny's "Next Friend"

       In April 2012, Thomas Anderson filed numerous pleadings in this
guardianship, which asserted his right to speak for Mrs. Denny as her "next
friend." Anderson is the son of Mrs. Denny's brother, Martin Anderson, who she

requested not receive copies of guardianship pleadings.
       On April 9, 2012, Anderson simultaneously filed a motion to reconsider the
order approving the second annual report and a motion to revise the same order.
He filed these motions even though he had not appeared in opposition to the

guardian's petition to approve the report.4
       On April 10, 2012, Anderson filed a motion entitled "Motions to Replace


       4 Anderson's motion was denied on October 22, 2012.


                                               -9-
No. 69117-1-1 (consol. with No. 69610-6-l)/10


Guardian and Modify Guardianship," in which he requested that the court replace

Ohana and disgorge "all fees claimed on th[e] guardianship by attorney Thomas

Keller from Sep. 12, 2011 forward," due to the mistaken letters of guardianship.

Richard expressly declined to join this motion.

        On April 19, 2012, Anderson also filed a motion entitled "Emergency

Motion To Enjoin Guardian," which was denied for procedural irregularities the

same day that it was filed.5

        In denying Anderson's motion to replace the guardian, the superior court

commissioner ordered him to pay the guardianship estate's reasonable attorney

fees of $4,411.50.6 In addition to the fee award, Anderson, who resides in

Oregon, was ordered to post a nonresident plaintiff security bond of $35,0007
and was prohibited from filing any "motions, petitions, declarations or objections"

until posting the bond.8 The superior court also prohibited Anderson and Richard
from procuring Mrs. Denny's signatures on documents or court pleadings relating

to the guardianship.9

        Even though he had not joined Anderson's motion to replace the guardian,

Richard filed a motion for revision of the June 19 order. Judge Sharon


        5At a hearing on April 27, 2012, the guardian was permitted to retain additional counsel
to respond to the multiple motions filed by Anderson. Anderson also appeals from this order.
        6Anderson appealed these orders but neither sought a stay of the decisions nor paid the
attorney fee judgment.
        7The amount of the bond was $35,000. Ohana asked for $50,000, but only $35,000 was
ordered. The superior court commissioner crossed out $50,000 in the order portion of the
decision and inserted $35,000, but neglected to do so in the conclusions of law. The order is
nevertheless clear.
        8Anderson appealed the order requiring him to post bond but neither sought a stay of the
decision nor posted the bond.
          9 In violation of the superior court's orders, Anderson filed a Notice of Intent to Move for
Sanctions against Ohana, because Ohana refused to provide him with copies of all pleadings
filed in the guardianship, including Mrs. Denny's private financial information relating to her estate
planning gifts to her children.


                                                    -10-
No. 69117-1-1 (consol. with No. 69610-6-l)/11


Armstrong denied the motion on September 7, 2012 and ordered Richard to pay

attorney fees and costs incurred by the guardian.

       Mrs. Denny Tests Positive for Cocaine and Ohana Seeks Instructions from
the Court


       In December 2012, Mrs. Denny required emergency medical attention

and, without advance notice to Ohana, was administered a drug test. She tested

positive for cocaine. Mrs. Denny had no recollection of the events that led to

these results. At the Guardian's request, after the positive drug test, Mrs.

Denny's children both agreed to temporarily suspend their in-person visits with

Mrs. Denny.

       In January 2013, Ohana filed a petition for instructions from the superior

court related to Mrs. Denny's positive drug test. The petition for instructions

requested that the superior court approve unrestricted contact between Mrs.

Denny and her children, additional medication monitoring by the staff at Mrs.

Denny's assisted living facility, and the hiring of a caregiver.

       In response to Ohana's petition, in violation of the superior court's prior

order, Anderson filed a document signed by Mrs. Denny entitled "Objection by

Ward." Richard filed pleadings accusing his sister Marianne of drugging their

mother, abusing drugs, cheating on her husband, and wanting their motherto

die. Richard's attorney also filed a declaration that attached unauthenticated

medical records of Mrs. Denny, which were obtained without the Guardian's

knowledge. For her part, Marianne denied the allegations made against her,
submitted polygraph test results, and requested that sanctions be imposed

against Richard.


                                            -11
No. 69117-1-1 (consol. with No. 69610-6-l)/12


      Richard also filed an emergency motion requesting that this court stay the

guardianship proceedings until counsel was appointed for Mrs. Denny. This

court denied Richard's motion for stay.

      The superior court conducted a hearing on the guardian's petition for

instructions on January 24, 2013. Although Mrs. Denny received notice of the

hearing and the guardian's petition, she did not appear. The superior court

entered a written order on the motion, supported by extensive findings and

conclusions, the following day. Regarding Mrs. Denny's healthcare, the court

confirmed Ohana's authority to hire a caregiver for Mrs. Denny. The court also

returned decision-making regarding her healthcare to the guardian's exclusive

control, concluding that

       the Guardian should have sole decision-making authority over all
       aspects of Ella Nora Denny's health care, subject to its duty to
       consult with Ella Nora Denny . . . [and] that it would be detrimental
       to Ella Nora Denny at this time for either one of her children to
       make health care decisions for her, except in an emergency, or to
       have access to Ella Nora's health care information .... The
       provisions of any prior orders that authorized Mrs. Denny's children
       to assist with health care decision-making for Mrs. Denny should no
       longer govern.

       The superior court's January 25, 2013 order also addressed whether Mrs.
Denny was entitled to engage counsel or have counsel appointed to represent
her. The superior court reiterated that, under the 2009 guardianship order, Mrs.
Denny retained the right to engage counsel only for estate planning purposes,
reiterated its prior findings that she did not have the capacity to reinstate her right
to engage counsel, and found that good cause was not established to appoint
counsel for Mrs. Denny since her retained rights and welfare were adequately



                                              12
No. 69117-1-1 (consol. with No. 69610-6-l)/13


protected. Finding of Fact 21; Conclusion of Law 3.

      The January 25, 2013 order additionally addressed Anderson's standing in

the guardianship. Findings of Fact 22-31; Conclusions of Law 8-12.

Unchallenged Finding of Fact 29 states that "Anderson's injection of himself in

the guardianship of EllaNora Denny has not benefitted Mrs. Denny" and that "his

involvement has significantly increased the Guardian's attorney fees, which are

paid from Mrs. Denny's funds." This finding supported the court's conclusion that

      Mrs. Denny's interests and retained rights are adequately
      represented by the Guardian, Mrs. Denny's children, and the
      superior court overseeing Mrs. Denny's guardianship. Even if
      Washington courts recognized "next friend" standing in
      guardianship matters, this Court would not find Thomas Anderson
      to be an appropriate person for appointment as Mrs. Denny's "next
      friend."

      Anderson did not participate in any proceedings in the superior court

subsequent to the January 25, 2013 order.

       Before analyzing the merits of the claims properly before us, we address

three preliminary issues.

                                         II


       One initial issue is the standard of review applicable to decisions by the

superior court in managing an ongoing guardianship. Richard and Anderson
contend that de novo review is required because only documentary evidence

was presented to the superior court. Ohana contends to the contrary, asserting
that an abuse of discretion standard applies to rulings made in the type of

proceedings herein at issue. Ohana is correct.

       "The management ofa guardianship by the superior court is reviewed for



                                              13
No. 69117-1-1 (consol. with No. 69610-6-l)/14


abuse of discretion."10 In re Guardianship of Cornelius, 181 Wash. App. 513, 528,

326 P.3d 718 (2014) (citing In re Guardianship of Johnson, 112Wn. App. 384,

387-88, 48 P.3d 1029 (2002)). A trial court's decision will not be reversed for

abuse of discretion unless it is "'manifestly unreasonable, exercised on untenable

grounds, or exercised for untenable reasons.'" In re Guardianship of Lamb, 173
Wash. 2d 173, 189, 265 P.3d 876 (2011) (quoting Noble v. Safe Harbor Family

Pres. Trust, 167Wn.2d 11, 17, 216 P.3d 1007 (2009)). '"A decision is based on

untenable grounds or made for untenable reasons if it rests on facts unsupported

in the record or was reached by applying the wrong legal standard.'" Lamb, 173
Wash. 2d at 189 (internal quotation marks omitted) (quoting State v. Rohrich, 149
Wash. 2d 647, 654, 71 P.3d 638 (2003)).

       There is a presumption in favor of the trial court's findings, and the party

claiming error has the burden of showing that a finding offact is not supported by
substantial evidence. Fisher Props.. Inc. v. Arden-Mavfair Inc., 115 Wash. 2d 364,

369, 798 P.2d 799, 804 P.2d 1262 (1990). "Substantial evidence is evidence in

sufficient quantum to persuade a fair-minded person ofthe truth ofthe declared
premise." Ridaeview Props, v. Starbuck, 96 Wash. 2d 716, 719, 638 P.2d 1231
(1982). An appellate court "heavily relies on the trial court's determination of
what is in the best interest of the ward." Cornelius, 181 Wash. App. at 536 (citing In

re Guardianship of Pawling, 101 Wash. 2d 392, 401, 679 P.2d 916 (1984)). A

superior court is in a better position to determine factual disputes in a
guardianship case because it has a more extended opportunity to consider
        10 Notably, the 2009 order appointing a guardian for Mrs. Denny is not on appeal. The
orders on appeal were all entered subsequent to this order in the course ofthe management of
the guardianship.


                                                -14-
No. 69117-1-1 (consol. with No. 69610-6-l)/15


documentary evidence, hear arguments of and question counsel, and clarify

conflicts in the record.11 In re Marriage of Stern, 68 Wash. App. 922, 928-29, 846

P.2d 1387(1993).

       Accordingly, we apply an abuse of discretion standard to the decisions

made by the superior court in the course of its management of the guardianship

of Mrs. Denny.

                                                  Ill


        A second initial matter is Anderson's ability to act in the self-appointed role

of Mrs. Denny's "next friend." Anderson contends that he was improperly

prevented from participating as Mrs. Denny's "next friend" in the guardianship

proceedings. We disagree.

        Anderson frames his claim as if it presents a legal question regarding a

third-party's ability to participate in a guardianship case as "next friend" to the

incapacitated person. But, under the facts of this case, no resolution of that

issue would entitle Anderson to appellate relief. As Anderson acknowledges, he

"moved the trial court in both his individual capacity, and as next friend of [Mrs.

Denny] to replace the Guardian, under 'any person' jurisdiction pursuant to RCW

11.88.120(2)." Br. of Appellant ("Next Friend") at 4 (emphasis omitted). It is true

that the guardianship court expressed doubts regarding Anderson's ability to file

        11 This is consistent with the rationale for endorsing the same approach in other types of
cases. For example, in In re Marriage of Rideout, the Supreme Court held that where competing
documentary evidence must be weighed and issues of credibility resolved, the substantial
evidence standard is appropriate. 150 Wash. 2d 337, 351, 77 P.3d 1174 (2003). More recently, in
Dolan v. King County, the Supreme Court held that "substantial evidence is more appropriate,
even if the credibility ofwitnesses is not specifically at issue, in cases such as thiswhere the trial
court reviewed an enormous amount of documentary evidence, weighed that evidence, resolved
inevitable evidentiary conflicts and discrepancies, and issued statutorily mandated written
findings." 172 Wash. 2d 299, 311, 258 P.3d 20 (2011). The court cited the trial court's fact-finding
expertise and conservation ofjudicial resources as guiding rationales. Dolan, 172 Wash. 2d at 311.

                                                        -15-
No. 69117-1-1 (consol. with No. 69610-6-l)/16


his motion as Mrs. Denny's next friend. However, having expressed these

doubts, the court did not simply dismiss the motion but, rather, evaluated the

motion on its merits. It was at this point that Anderson's motion was dismissed.

As this decision—the decision on the merits of the motion—is the only decision

that might entitle Anderson to appellate relief, it is the decision we will review

later in this opinion.

        At the time of Anderson's motion, RCW 11.88.120 provided, in pertinent

part:

                (2) Any person, including an incapacitated person, may
        apply to the court for an order to modify or terminate a guardianship
        or to replace a guardian or limited guardian. .. ,[12]
                (3). . . The court may (a) direct the clerk to schedule a
        hearing, (b) appoint a guardian ad litem to investigate the issues
        raised by the application or to take any emergency action the court
        deems necessary to protect the incapacitated person until a
        hearing can be held, or (c) deny the application without scheduling
        a hearing, ifitappears based on documents in the court file that the
        application is frivolous. Any denial of an application without a
        hearing shall be in writing with the reasons for the denial
        explained. . . .

Former RCW 11.88.120 (1991).

        Herein, the trial court entered a written order denying Anderson's motion

with prejudice. In support of its order, it entered 10 findings offact and five
conclusions of law. The order relied, inter alia, on the following factors:

Anderson was not identified as a person interested in Mrs. Denny's welfare by

the order that established the guardianship. He never filed a request for special


        12 We note in passing that the language of this subsection undermines Anderson's
contention regarding a third party's entitlement to participate in an ongoing guardianship by
claiming to be the incapacitated person's "next friend." Because "any person" is permitted to
petition under the statute, there is no need for a third party to establish itself as the incapacitated
person's "next friend."


                                                     -16-
No. 69117-1-1 (consol. with No. 69610-6-l)/17


notice in the guardianship. He never applied to be appointed to speak for Mrs.

Denny as her "next friend." Despite his representations to the contrary, Mrs.

Denny's children did not support his motions (Marianne opposed them, while

Richard declined to join them). Moreover, unchallenged findings of fact establish

that Anderson violated procedural rules for filing motions, failed to post bond,

failed to pay judgments for attorney fees awarded to the guardianship estate, and

filed pleadings in violation of the superior court's prohibition. It is also notable

that, when the guardianship was established, Mrs. Denny specifically requested

that information about it be withheld from her brother, Anderson's father.

        Anderson's petition offered no compelling reason for his involvement in

Mrs. Denny's guardianship, particularly given that the guardianship was already

contentious and Mrs. Denny's interests were capable of being represented by

either of her children or the court-appointed guardian. Furthermore, Anderson

demonstrated a disregard for the conservation of Mrs. Denny's estate by filing

pleadings that he did not ensure were truthful or legally sound. This ran contrary

to his professed desire to act in her best interests. Therefore, we conclude that

the superior court's order striking Anderson's motion was proper, both as to

Anderson individually and as to Anderson as Mrs. Denny's next friend.13


         13 We note that, while it was permissible for Anderson to file the motion pro se to the
extent that it was made in his individual capacity, he acted contrary to law by doing so in his
purported capacity as Mrs. Denny's "next friend."
         We have previously explained the pertinent, "long-standing" rule.
        [W]ith limited exception, Washington law requires individuals appearing before
        the court on behalf of another party or entity to be licensed in the practice of law.
        Dutch Vill. Mall v. Pelletti. 162 Wash. App. 531, 535, 256 P.3d 1251 (2011).
        Ordinarily, only those persons licensed to practice law in this state may do so
        without liability for unauthorized practice. See RCW 2.48.170. Practicing law
        without a license is a gross misdemeanor in Washington. RCW 2.48.180(3)(a);
        Advocates for Responsible Dev. v. W. Wash. Growth Momt. Hr'qs Bd., 155 Wash.
17
No. 69117-1-1 (consol. with No. 69610-6-l)/18


        Although Anderson filed briefs in this court once again purporting to act as

Mrs. Denny's "next friend," he does not separately claim that he should be

permitted to act as her next friend on appeal. Because we conclude that the

superior court properly dismissed Anderson's motion to modify the guardianship,

thereby rejecting his only asserted basis for participation in the ongoing

proceedings, we do not separately address arguments regarding decisions made

by the guardianship court that Anderson purports to raise as Mrs. Denny's "next

friend."14




        App. 479, 485, 230 P.3d 608, rev'd on other grounds, 170 Wash. 2d 577, 245 P.3d
            764(2010).
                      There is a recognized "pro se exception" to these general rules where a
            person "'may appear and act in any court as his own attorney without threat of
            sanction for unauthorized practice.'" Cottrinoer v. Dep't of Emo't Sec. 162 Wn.
            App 782 787 *>*? p ^ RR7 (?m 1) fgtmtinn Wash. State Bar Ass'n v. Great W.
            Union Fed. Sav. & Loan Ass'n, 91 Wash. 2d 48, 56, 586 P.2d 870 (1978)). But this
            pro se exception is limited, applying "'only if the layperson is acting solely on his
            own behalf with respect to his own legal rights and obligations." Cottringer, 162
Wash. App. at 787-88 (emphasis added) (quoting Wash. State Bar Ass'n, 91 Wash. 2d
            at 57).
No On I-502 v. Wash. NORML, 193 Wash. App. 368, 372-73, 372 P.3d 160 (2016).
        While the legislature may create exceptions to the general rule that no one other than a
licensed attorney may represent the interests of another in court, see, e.g., RCW 12.40.080(1)
(allowing corporations to be represented by nonattorneys in small claims court), as a common law
doctrine, "next friend" status—while allowing a person standing to assert the interests of
another—does not allow the "next friend" to appear in court and act as an attorney on behalf of
the ward. See, e.g.. In re Guardianship of Ivarsson, 60 Wash. 2d 733, 736, 375 P.2d 509 (1962)
(next friend status approved; next friend represented by counsel).
          14 Anderson's brief filed as Mrs. Denny's "next friend" included the following assignments
of error:
                      1. The Superior Court erroneously held that Washington does not
            recognize standing of a next friend. . . .
                    2. The Superior Court erroneously denied Ward's motion for examination
            exclusively by the health care professional whom she selected. . . .
                      3.The Superior Court erroneously denied Mrs. Denney's [sic] motion for
            an attorney independent from the Guardian. . . .
                   4. The Superior Court erroneously granted an orderapproving
            Guardian's annual report for 2011, and denied motions for reconsideration. . . .
                   5. The Superior Court erroneously denied Ward's motion to replace
            Guardian and modify guardianship. . . .
 Brief of Appellant ("Next Friend") at3. As Richard makes many of the same assignments of error,
some of these alleged errors are addressed below, in our analysis ofRichard's claims.

                                                         -18-
No. 69117-1-1 (consol. with No. 69610-6-l)/19


                                           IV

      A final preliminary issue is the timeliness of Richard's appeal. Ohana

contends that Richard's appeal was not timely as to some of the orders

designated. We agree.

      A party must normally file a notice of appeal within 30 days of the decision

for which review is sought. RAP 5.2(a). The 30-day period is extended,

however, by a timely motion for reconsideration. RAP 5.2(a), (e). A motion for
reconsideration is timely only when it is filed within 10 days after entry of the

judgment, order, or decision. CR 59(b). Atrial court may not extend the time
period for filing a motion for reconsideration. CR 6(b); see also Schaefco. Inc. v.
Columbia River Gorge Comm'n, 121 Wash. 2d 366, 367-68, 849 P.2d 1225 (1993)

(holding motion for reconsideration and notice of appeal were untimely
notwithstanding "important [constitutional] issues").
          When an appellant fails to timely perfect an appeal, the disposition of the
case is governed by RAP 18.8(b). Schaefco, 121 Wash. 2d at 368. That rule
states:

          The appellate court will only in extraordinary circumstances and to
          prevent a gross miscarriage of justice extend the time within which
          a party must file a notice of appeal.... The appellate court will
          ordinarily hold that the desirability offinality ofdecisions outweighs
          the privilege of a litigant to obtain an extension of time under this
          section.

RAP 18.8(b).

          Richard's notice of appeal was filed on October 10, 2012. Ohana
contends that it was untimely with respect to (1) the Order Reaffirming Court's
 Prior Order of December 17, 2010 entered March 29, 2012; (2) the Order


                                                19
No. 69117-1-1 (consol. with No. 69610-6-l)/20


Approving Interim Report entered December 17, 2010; and (3) the Findings of

Fact, Conclusions of Law and Order on Motion entered May 16, 2012.

       The 30-day appeal deadlines for the above three orders were not

extended by the filing of any posthearing motions. No motions for

reconsideration were filed with respect to the March 29, 2012 order or the

December 17, 2010 order. Although a motion for reconsideration was filed with

respect to the May 16, 2012 order, Richard concedes that this motion for

reconsideration was not timely.15 Absent a "timely motion," the 30-day time

period for appeal was not prolonged. It expired prior to the filing of Richard's

notice of appeal. See RAP 18.8(b).

        Because Richard's appeal as to these three orders was untimely, and he

cites no pertinent authority for extending the relevant appeal deadlines,16 we do
not review his contentions regarding these orders. Furthermore, because his

appeal from the underlying May 16, 2012 order was untimely, his motion for
reconsideration of that order was properly denied, and his appeal from the

September 10, 2012 order denying revision is without merit.
                                    Richard's contentions

                                                 V


        Richard's first assignment of error states that "[t]he superior court erred in

        15 The deadline was May 29, 2012. Because the tenth day after the ruling fell on
Saturday May 26, the next court day after May 26 was May 29, due to the Memorial Day holiday.
The motion was received by the Clerk ofthe Court on May 30, making it one day late. Under GR
30(c)(1), "[a]n electronic document is filed when it is received by the clerk's designated computer
during the clerk's business hours; otherwise the document is considered filed at the beginning of
the next business day."
        16 The authorities that Richard relies on pertain to whether constitutional issues can be
raised for the first time on appeal. These authorities do not justify, or even address, extending
the appeal deadline. Schaefco, 121 Wash. 2d at 367-68 (holding motion for reconsideration and
notice ofappeal were untimely notwithstanding "important [constitutional] issues").

                                                     -20-
No. 69117-1-1 (consol. with No. 69610-6-l)/21


its interpretations of its 2009 order." Br. of Appellant (Richard Denny) at 4.

Richard did not, and could not now, appeal from the 2009 order. Moreover, to

the extent that Richard means to argue that the allegedly improper interpretations

were manifested in subsequent decisions of the guardianship court, he does not,

contrary to RAP 10.3(a), identify those decisions and they are not otherwise clear

from his appellate briefing. Accordingly, we do not further address this

assignment of error and, instead, review the guardianship court's interpretation of

the 2009 order establishing Mrs. Denny's limited guardianship where relevant to

other, proper assignments of error.

                                           VI


       In his second assignment of error, Richard contends that "[t]he superior

court erred by denying Ms. Denny's constitutional and statutory rights to due

process when restricting or revoking her retained fundamental rights." Br. of
Appellant (Richard Denny) at 4. This is so, he asserts, because Mrs. Denny was

not afforded the right to representation related to Anderson's motion to replace

the guardian. We disagree.

       "There is a presumption that civil litigants do not have a right to appointed

counsel unless their physical liberty is at risk." In re Marriage of King, 162 Wash. 2d
378, 395, 174 P.3d 659 (2007) (citing Lassiter v. Dep't of Social Servs., 452 U.S.
18, 27, 101 S. Ct. 2153, 68 L. Ed. 2d 640 (1981)). This presumption is overcome

only when the Mathews v. Eldridge balancing factors weigh heavily enough
against that presumption. 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976).
Those factors are '"[f]irst, the private interest that will be affected by the official



                                                -21
No. 69117-1-1 (consol. with No. 69610-6-l)/22


action; second, the risk of an erroneous deprivation of such interest through the

procedures used, and the probable value, if any, of additional or substitute

procedural safeguards; and finally, the Government's interest, including the

function involved and the fiscal and administrative burdens that the additional or

substitute procedural requirement would entail.'" King, 162 Wash. 2d at 395

(alteration in original) (quoting Mathews, 424 U.S. at 335).

        Washington's guardianship statutes are designed to comply with the

requirements of due process. Thus, RCW 11.88.045(1 )(a) guarantees counsel
for persons who are alleged to be incapacitated and for persons already subject
to a guardianship when "the rights and interests of. . . [the] adjudicated
incapacitated person cannot otherwise be adequately protected and
represented." The right to counsel after an adjudication of incapacity also exists
where fundamental liberty interests are at stake such as commitment to an

institution, electroshock therapy, psychosurgery, or psychiatric procedures that

restrict freedom of movement. See RCW 11.92.043(5).17

        Herein, as required by due process principles and the pertinent

guardianship statutes, Mrs. Denny was represented by independent legal
counsel when the court adjudicated her to be incapacitated.18 It is true that she


        17 See also In re Guardianship of Haves, 93 Wash. 2d 228, 234, 608 P.2d 635 (1980)
(requiring independent guardian ad litem before superior court may grant a petition for
sterilization based on the "fundamental right to procreate"); In re Guardianship of K.M., 62 Wn.
App. 811, 817, 816 P.2d 71 (1991) (independent counsel required because of the "gravity and
finality of an authorization to sterilize"); and In re Guardianship of Ingram, 102 Wash. 2d 827, 689
P.2d 1363 (1984) (independent counsel appointed where the Guardian sought authority to
remove the ward's larynx).
         is in re Guardianship of Decker held that persons subject to a limited or a full
guardianship have been adjudicated to be incapacitated within the meaning of chapter RCW
 11.88, and specifically rejected the argument that because a person agreed to a limited

                                                    -22-
No. 69117-1-1 (consol. with No. 69610-6-l)/23


was not provided independent counsel related to the disposition of Anderson's

motion to modify the guardianship, but this was not required. It was not

mandated by statute,19 and the decision in question did not trigger due process

protections because Mrs. Denny was not at risk of losing additional fundamental

rights. To the extent that her fundamental rights were implicated, the court made

its decision affecting those rights at the 2009 hearing establishing the

guardianship.

       Richard also asserts that Mrs. Denny was improperly prevented from

retaining counsel on her own. The fact that Mrs. Denny was not permitted to

retain independent counsel was not a matter of either constitutional or statutory

law but, rather, was a consequence of the court's 2009 order establishing the

guardianship.

        Generally, a court order is enforced according to the plain meaning of its
terms, read in light of the issues and purposes surrounding its entry. R/L
Assocs.. Inc. v. City of Seattle, 113 Wash. 2d 402, 410, 780 P.2d 838 (1989); Zinkv.

City of Mesa, 162 Wash. App. 688, 707-08, 256 P.3d 384 (2011). Unambiguous

orders do not require interpretation. In re Marriage of Bocanegra, 58 Wash. App.
271, 275, 792 P.2d 1263 (1990).

        The 2009 order is not ambiguous regarding Mrs. Denny's right to retain

independent legal counsel. Retaining a lawyer is a contractual matter, and the

guardianship they were not adjudicated incapacitated. 188 Wash. App. 429, 440, 353 P.3d 669,
review denied, 184 Wash. 2d 1015 (2015).
        19 Richard contends that, pursuant to a 2015 amendment to RCW 11.88.120, an
incapacitated person also has a right to counsel for motions to modify orterminate the
guardianship. (It is unclear whether he believes it to be a right to appointed or retained counsel.)
Apart from the issue ofwhether his interpretation ofthe new provision is correct, he cites no
persuasive evidence that itwas intended to apply retroactively.

                                                   -23-
No. 69117-1-1 (consol. with No. 69610-6-l)/24


order establishing Mrs. Denny's limited guardianship gave the authority to

contract on behalf of Mrs. Denny to the guardian.20 While the order included an

exception for "the right to enter into contract provided it is solely under the advice

and direction of competent independent counsel and in furtherance of her estate

planning," the same provision reiterated that, "[i]n all other areas, Mrs. Denny

[did] not have the right to enter into a contract." The request to retain

independent counsel for the ongoing guardianship proceedings, allegedly made

by Mrs. Denny, did not fall within this exception.21
       Richard's contention that Mrs. Denny was improperly denied counsel

(either appointed or retained) is unavailing.

                                                VII


        In his third assignment of error, Richard contends that "[t]he superior court

erred by failing to supervise [Ohana] and address its fiduciary misconduct." Br.
ofAppellant (Richard Denny) at 5. The focus of his complaint appears to be the
temporarily incorrect letters ofguardianship. However, contrary to RAP 10.3(4),
he fails to identify the superior court decision that allegedly was erroneous.

Moreover, although Richard asserts that "[t]he superior court should have
imposed sanctions against [Ohana] for its misconduct," Br. of Appellant (Richard

         20 Specifically, the order gave the guardian the authority "[t]o undertake the management
ofthe financial affairs ofthe incapacitated person, including but not limited to contracting for and
incurring obligations on behalfof the incapacitated person."
         21 Richard also contends that "[t]he superior court did not correctly determine in May 2012
that Ms. Denny lacked capacity toform an attorney-client relationship." Br. of Appellant (Richard
Denny) at 39. As discussed above, Richard's appeal from this order ("Findings ofFact,
Conclusions of Law and Order," dated May 16, 2012) was untimely. Accordingly, this contention
is not addressed at length. We note briefly, however, that substantial evidence was presented
that the circumstances that had justified establishing the guardianship in 2009 had deteriorated
further by 2012. This supports the trial court's decision not to modify the terms of the limited
guardianship to permit Mrs. Denny to retain independent counsel for the guardianship
proceedings.


                                                      -24-
No. 69117-1-1 (consol. with No. 69610-6-l)/25


Denny) at 44, and offers that disgorgement was the appropriate remedy, Br. of

Appellant (Richard Denny) at 45, he does not establish, by citation to the record,

that he ever made such a request to the guardianship court. The absence of

record citations is contrary to RAP 10.3(6), and RAP 2.5 would preclude our

review of Richard's request in the first instance if, indeed, it was not first made in

the superior court. See Brundridge v. Fluor Fed. Servs., Inc., 164 Wash. 2d 432,

441, 191 P.3d 879 (2008) (appellants cannot raise issues for the first time on

appeal because it deprives the appellate courts of an adequate record on

review).22 Therefore, we decline to further address this issue.

                                              VIII


       In his fourth assignment of error, Richard contends that "[t]he superior

court erred entering its order of January 25, 2013." Br. of Appellant (Richard

Denny) at 5. This is so, he asserts, because the court erred (1) by barring him
from participating in Mrs. Denny's healthcare decision-making and accessing her
health records, and (2) by authorizing Ohana to place a live-in healthcare worker

in Mrs. Denny's residence. We disagree.

        Beginning with the first asserted error, the authority to manage decisions
regarding Mrs. Denny's healthcare and her health records was given to Ohana in
the 2009 order establishing Mrs. Denny's limited guardianship. Pursuant to that
order, Ohana was given the authority to make health care decisions for Mrs.
Denny (after consulting her), to supervise medications, to provide substitute

         22 We note, however, that disgorgement is an equitable remedy within the superior court's
discretion. In this case, the guardianship court accepted Ohana's explanation for the incorrect
letters ofguardianship and took no action against it. This fact would weigh heavily were we—
contrary to our actual decision—to entertain Richard's request.


                                                  -25-
No. 69117-1-1 (consol. with No. 69610-6-l)/26


informed consent for medical treatment, to select health care providers (after

consulting her), to hire caregivers and case managers, and to provide personal

assistance for her. The order also gave Ohana the authority "[t]o review, release,

consent to the release of and use as appropriate all medical, dental, mental

health, psychological, psychiatric, medication, laboratory and social services

work records, charts, evaluations and reports concerning the incapacitated

person." This is the authority that Richard asserts was improperly given to

Ohana in the January 2013 order.

       Because the January 25, 2013 order did not expand the guardian's

authority to make health care decisions for Mrs. Denny beyond the parameters of
the 2009 order, Richard's challenge to the later order is, in effect, an indirect

challenge to the earlier order. Richard did not timely appeal from that order and
could not do so now. Accordingly, Richard's challenge to the January 2013

order, on the basis asserted, fails.23

       Regarding Richard's second assertion, the authority to place a live-in
healthcare worker in Mrs. Denny's residence was also given to Ohana in the

2009 order establishing the guardianship. Pursuant to that order, Ohana was
granted the authority, "[a]fter consultation with Ms. Denny, to select ordischarge
any health care or medical provider," "to provide for or contract for case care or
management services on behalf of the incapacitated person," and "to provide for
such other personal assistance as the incapacitated person requires." Thus, the

       23 Furthermore, Richard does not establish an entitlement to participate in his mother's
healthcare. Under Washington's healthcare informed consent statute, a court-appointed guardian
has highest priority in terms of those who may consent to healthcare on behalf of an incompetent
patient. Children may provide such consent only if the guardian is unavailable. RCW 7.70.065(1);
RCW11.88.010(1)(e).


                                                 -26-
No. 69117-1-1 (consol. with No. 69610-6-l)/27


decision to hire a caregiver fell squarely within the authority granted to Ohana by

the 2009 order. Moreover, when Ohana made the decision to exercise its

authority and actually hire a residential healthcare worker, the guardianship court
entered a finding—unchallenged on appeal—that this decision was in Mrs.

Denny's best interest.

       Accordingly, Richard's challenges to the January 2013 order both fail.
                                         IX


       In his fifth assignment oferror, Richard contends that "[t]he superior court
erred by, in its June 19, 2012 order, enjoining Richard and Mr. Anderson from
assisting Ms. Denny to express her concerns about [Ohana]'s misconduct." Br.
of Appellant (Richard Denny) at 5. Richard is here referencing the court's order
prohibiting him and Anderson from procuring Mrs. Denny's signature on court
documents. His contention fails.

       In exercising original jurisdiction over guardianship matters, superior
courts have "full and ample power" to enter orders deemed "right and proper."
RCW 11.96A.020, .040, .060. Moreover, when the superior court receives a
petition to modify a guardianship or to replace a guardian, it may grant the relief
"it deems just and in the best interest of the incapacitated person." Former RCW
 11.88.120(4). Courts have long been concerned with protecting incapacitated
 persons from undue influence and fraud. Lamb, 173 Wash. 2d at 184 (citing hue
 Guardianship of Baver's Estate, 101 Wash. 694, 695, 172 P. 842 (1918)); RCW
 74.34.135 (authorizing vulnerable protection orders upon the petition of an
 incapacitated person's guardian).



                                              -27
No. 69117-1-1 (consol. with No. 69610-6-l)/28


       In support of the order at issue, the guardianship court found: "It is not in

Mrs. Denny's best interest for third parties to procure her signature on documents

that the evidence reflects she lacks capacity to understand or recall." A "best

interest" finding depends on the facts and circumstances of each case and must

be supported by a preponderance of the evidence. See In re Welfare of

Aschauer, 93 Wash. 2d 689, 695, 611 P.2d 1245 (1980).

       The risk of undue influence was one of the reasons for establishing the

guardianship in 2009. The record dating back to the guardianship's inception

documented that Mrs. Denny was highly susceptible to undue influence. Indeed,

even after the guardianship was established, Mrs. Denny frequently signed

conflicting documents prepared by others, under penalty of perjury. The
contradictory documents signed by Mrs. Denny related to both her estate (e.g.,
conflicting durable powers of attorney) and her person (e.g., conflicting
statements concerning medical evaluations). Thus, the evidence amply
supported the trial court's finding that the narrowly-tailored restrictions at issue
were necessary to Mrs. Denny's best interests.24
       Richard's contention to the contrary is unavailing.

                                   Anderson's contentions

                                                X

       Anderson's first and fourth assignments of error were related to his ability

to participate in the guardianship proceedings as Mrs. Denny's next friend and

        24 Furthermore, Richard's attempt to characterize the restriction as implicating Mrs.
Denny's rights to free expression and to access the courts fails because the unchallenged
findings of fact establish that the documents Mrs. Denny signed do not accurately represent her
intent or wishes and are not credible evidence. Findings of fact 6 and 17.


                                                    -28
No. 69117-1-1 (consol. with No. 69610-6-l)/29


the dismissal of his motion to modify the guardianship. Br. of Appellant (Thomas

Anderson) at 2-3. These issues were previously resolved.

       In his second assignment of error, Anderson contends that "[t]he Superior

Court erroneously granted an order requiring Anderson to post $50,000 bond."

Br. of Appellant (Thomas Anderson) at 3. He is wrong.

       Anderson filed his motion to modify Mrs. Denny's guardianship pursuant to

former RCW 11.88.120, which authorized the superior court to "grant such relief

as it deems just and in the best interest of the incapacitated person." Former

RCW 11.88.120(4). This statute did not set out the types of relief thereby made

available to the court with any specificity. However, there is precedent for

superior courts ordering nonresident plaintiffs in civil cases to post security
bonds. Specifically, RCW 4.84.210 authorizes a trial court to order a nonresident
plaintiff to provide security for any cost award that ultimately might be entered
against it. In the statutory scheme regulating guardianships, "any person" can
commence a claim, necessitating court action. The potential for abuse in such a

situation is similar to the potential for abuse that gave rise to RCW 4.84.210.
Because broad discretion to "grant such relief as it seems just and in the best

interest ofthe incapacitated person" has been given to the superior court by the
legislature, we conclude that applying the bond requirements applicable to out-of-
state plaintiffs to out-of-state guardianship claimants was well within the superior
court's discretion.25 Anderson's claim of error fails.


        25 Anderson does not challenge the amount ofthe bond. Nevertheless, we note that,
although the presumptive maximum non-resident plaintiff bond under RCW 4.84.210 is $200, the
trial court may order additional security where an independent basis in contract, statute, or equity
allows, White Coral Corp. v. Gevser Giant Clam Farms. LLC. 145 Wash. App. 862, 867, 189 P.3d

                                                   -29-
No. 69117-1-1 (consol. with No. 69610-6-l)/30


                                                  XI


        Anderson's third assignment of error contends that "[t]he Superior Court

erroneously granted an order allowing, and entered judgment for, costs and fees

against Anderson." Br. of Appellant (Thomas Anderson) at 3. This is so, he

asserts, because he was acting on Mrs. Denny's behalf. He is incorrect.

        RCW 11.96A.150 permits the superior and appellate courts in

guardianship matters to award attorney fees from any party to any party "in such

amount and in such manner as the court determines to be equitable." RCW

11 96A. 150(1 Y see also In re Guardianship of McKean, 136 Wash. App. 906, 918,

151 P.3d 223 (2007). Furthermore, as explained above, former RCW
11.88.120(4) broadly authorized guardianship courts to "grant such relief as it
deems just and in the best interest of the incapacitated person."26
        Herein, the superior court cited four reasons for awarding fees against
Anderson: (1) his motion did not benefit Mrs. Denny or her estate, (2) Anderson
falsely attributed statements to Mrs. Denny's attorney Timothy Austin, (3)
Anderson falsely represented that his motion was unanimously supported by
Mrs. Denny's family, and (4) the argument that Ohana's attorney had a conflict of
interest in representing Ohana was not well grounded in fact or law. Based on
thesefindings, and because Anderson was subject to the superior court's
authority to enter such an order, having voluntarily submitted himself to the


205 (2008), and the statute permitting guardianship courts to award attorney fees "in such
amount and in such manner as the court determines to be equitable," RCW 11.96A.150(1),
provides one such basis. Therefore, even under the general statute, the guardianship court could
 properly require additional security for potential awards ofattorney fees.
         26 Notably, the current provision, RCW 11.88.120(2)(d) (2015), explicitly grants the court
the authority to award attorney fees and costs.


                                                       30
No. 69117-1-1 (consol. with No. 69610-6-l)/31


court's authority, we conclude that the fee and cost award was also justified

pursuant to RCW 11.88.120(4) and by RCW 11.96A. 150(1).
      The guardianship court's attorney fee award was properly made.
                                        XII


       Richard's final contention is that he should be awarded reasonable

attorney fees on appeal. Ohana, in turn, contends that it should be awarded
reasonable attorney fees relative to Richard's appeal and to each of Anderson's
appeals.

       RAP 18.1 permits attorney fees to be awarded on appeal if applicable law
grants the party the right to recover reasonable attorney fees. RCW 11.96A.150
permits the appellate courts in guardianship, probate, and trust matters to award
attorney fees from any party to any party "in such amount and in such manner as
the court determines to be equitable." RCW 11.96A.150(1). In determining
whether to award fees under RCW 11.96A.150, we "may consider any and all
factors . . . deem[ed] to be relevant and appropriate, such as whether the
 litigation benefits the estate." In re Guardianship of Decker, 188 Wash. App. 429,
 440, 451, 353 P.3d 669, review denied, 184 Wash. 2d 1015 (2015) (awarding
 guardian attorney fees on appeal against ward's former attorney who sought to
 "vindicate" her due process rights).

        As demonstrated above, the arguments made on appeal by both Richard
 and Anderson were contrary to established law and, frequently, were advanced
 in a manner that violated the rules of appellate procedure. Furthermore, the
 ongoing litigation is contrary to Mrs. Denny's best interests and acts as adrain on


                                              31 -
No. 69117-1-1 (consol. with No. 69610-6-l)/32


her estate's resources. Thus, the equities weigh heavily in favor of Ohana's

request and against Richard's.

      Accordingly, Richard's request for an award reasonable attorney fees is

denied. Ohana's request is granted. An award in favor of Ohana and against

Richard is appropriate with regard to Ohana's efforts to respond to Richard's

briefing. An award in favor of Ohana and against Anderson is appropriate with

regard to Ohana's efforts to respond to Anderson's briefing (both "pro se" and as

"next friend"). Upon compliance with RAP 18.1, a commissioner of this court will

enter the appropriate orders.

      Affirmed.



We concur:



     ^IJXX                                  Ze^^a




                                          -32